Judgment, Supreme Court, Bronx County (Barry Salman, J.), entered on or about July 2, 1991, which, after a jury trial, *475awarded plaintiff Joseph Aquino a total of $4,468,128.80, unanimously affirmed, without costs.
Quite apart from whether the claim of negligent firefighting was improperly considered and/or decided, there was sufficient evidence to support the separate jury interrogatory finding of liability under General Municipal Law § 205-a, where defendant was in control of the subject building (see, Andreaccio v Unique Parking Corp., 158 AD2d 222). The award for pain and suffering did not depart materially from what would be reasonable compensation (see, Christopher v Great Atl. & Pac. Tea Co., 76 NY2d 1003).
We have considered the remaining arguments, and find them to be without merit. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.